       Case 2:10-cr-00482-GMN-PAL Document 188 Filed 08/27/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                 Case No. 2:10-cr-00482-GMN-PAL
 4
                    Plaintiff,                                 ORDER
 5
            v.
 6
     TAVARES CHANDLER,
 7
                    Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11          IT IS THEREFORE ORDERED that the Preliminary Hearing currently scheduled on

12   August, 28, 2020 at the hour of 4:00 p.m., be vacated and continued to _________________
     September 21, 2020 at 4:00 pm in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.
13   at the hour of ___:___ __.m.

14                      27 day of August, 2020.
            DATED this ____

15
16
                                                     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
